DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 1-3 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 as amended recites “a labelled cell formed from a cell and a fluorescent compound of formula (I)” wherein the cell is a pluripotent stem cell or a cell undergoing reprogramming to become an induced pluripotent stem cell.  The compounds of formula (I) with the various distinct substitution group provides structurally and functionally distinct compounds with distinct properties. As for example, a compound wherein each of R1-R10 are C6 alkyl wherein q is 4, p is 0, m an n is 2 is structurally and functionally distinct from a compound wherein R1 is 0, m and n is 0; R4, R5, R8 and R9 are each C6 alkyl; R10 and R11 are H, R6 is C6 alkyl, q is 1 and p is 0 or from the compound of claim 3. 
However, throughout the specification, selective labeling of a pluripotent stem cell or a cell undergoing reprogramming is strictly limited to the compound of formula (II) (BDL-E5) (see Examples 1-5).  There is not a single example or clear disclosure of any other derivative specifically staining a pluripotent stem cell or a cell undergoing reprogramming that represent the full scope of the compounds as encompassed that provides specific staining of a pluripotent stem cell or a cell undergoing reprogramming. 
A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Disclosure of only a single species of a compound that specifically stains a pluripotent stem cell or 
Therefore, the specification failed to provides representative examples and disclosure for the full scope of the various compounds of formula (I) staining specifically a pluripotent stem cell or a cell undergoing reprogramming. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO2014109713A1, hereinafter “Chang”) in view of Technical Bulletin (Stem Cell Technologies; 2009) and Kowada et al (Chem. Soc. Rev. 2015, Vol.55, pp.4953-4972).
In regards to claims 1-3, Chang discloses compounds having the structure 
    PNG
    media_image1.png
    178
    241
    media_image1.png
    Greyscale
 wherein the structure is provided by the reaction 
    PNG
    media_image2.png
    507
    666
    media_image2.png
    Greyscale
(Scheme 1 of page 7).  The R groups has not been disclosed in the scheme but however, Chang teaches that the various R groups are generated by condensation reaction in step (g) in which the C3 methyl group of the BODIPY derivative reacts with aldehyde of the formula R-CHO disclosed in Table 1. Table 1 discloses an aldehyde group 
    PNG
    media_image3.png
    97
    65
    media_image3.png
    Greyscale
 and the condensation reaction in step g and the reaction in step s would obviously provide the compound having the structure 
 
    PNG
    media_image4.png
    185
    276
    media_image4.png
    Greyscale
.

Stem Cell Technical Bulletin discloses selective labeling of human stem cells and progenitors with a BODIPY derivative 
    PNG
    media_image5.png
    91
    223
    media_image5.png
    Greyscale
.
Kowada discloses several BODIPY based fluorophore derivative for staining cells. Kowada discloses a BODIPY based compound 
    PNG
    media_image6.png
    174
    203
    media_image6.png
    Greyscale
that specifically stains neural stem cells (page 4959, 1st col.).
Therefore, given the disclosure that various BODIPY derivative selectively stains various cells including human stem cells, progenitor cells and neural stem cells, it would be obvious to one of ordinary skilled in the art to easily envisage screening the BODIPY fluorophore derivative of Chan for staining with various cells including various stem cells such as neural stem cell, human stem cells, multipotent stem cell, pluripotent stem cell and totipotent stem cell, with the expectation of expanding the arsenal of BODIPY derivatives for staining different types of cells and the screening assay would provide the BODIPY derivative with a stained pluripotent stem cell.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 9,423395, hereinafter “Chang”) in view of Technical Bulletin (Stem Cell .
In regards to claims 1-3, Chang discloses compounds having the structure 
    PNG
    media_image1.png
    178
    241
    media_image1.png
    Greyscale
 wherein the structure  is provided by the reaction scheme  
    PNG
    media_image7.png
    462
    369
    media_image7.png
    Greyscale
.  The R groups has not been disclosed in the scheme but however, Chang teaches that the various R groups are generated by condensation reaction in step (g) in which the C3 methyl group of the BODIPY derivative reacts with aldehyde of the formula R-CHO 
    PNG
    media_image8.png
    168
    137
    media_image8.png
    Greyscale
 and the condensation reaction in step g and the reaction in step s would obviously provide the compound having the structure 
 
    PNG
    media_image4.png
    185
    276
    media_image4.png
    Greyscale
.
Chang teaches labeling of cells with the BODIPY-based fluorophores for selective visualization of cells that exist in the M-phase of the cell cycle (Abstract).
Chang does not teach selective labeling stem cells with the BODIPY-derivatives.
Stem Cell Technical Bulletin discloses selective labeling of human stem cells and progenitors with a BODIPY derivative 
    PNG
    media_image5.png
    91
    223
    media_image5.png
    Greyscale
.

    PNG
    media_image6.png
    174
    203
    media_image6.png
    Greyscale
that specifically stains neural stem cells (page 4959, 1st col.).
Therefore, given the disclosure that various BODIPY derivative selectively stains various cells including human stem cells, progenitor cells and neural stem cells, it would be obvious to one of ordinary skilled in the art to easily envisage screening the BODIPY fluorophore derivative of Chan for staining with various cells including various stem cells such as neural stem cell, human stem cells, multipotent stem cell, pluripotent stem cell and totipotent stem cell, with the expectation of expanding the arsenal of BODIPY derivatives for staining different types of cells and the screening assay would provide the BODIPY derivative with a stained pluripotent stem cell.
Response to argument
Applicant's arguments and amendments filed 03/01/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 103 but however, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in this office action necessitated by Applicant’s amendments.
Conclusion
No claims are allowed.
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641